*31On Petition for a Rehearing.
Elliott, J.
A petition fora rehearing has been filed, and the questions presented by it elaborately argued by the attorney general, and, while we have no doubt at all that our former opinion is right, we have thought it best to again discuss some of the questions presented by the record.
We understand it to be an elementary principle that “ A single instance of selling constitutes the offence, and a person may commit any number of offences in a single day or as to one purchaser.” ' Bishop Statutory Crimes, section 1016.
The offence of selling on a day forbidden by law is complete when one sale is proved. This, we suppose, no lawyer nor any thinking man will deny, since the rule does not depend yipon precedent, but upon reason. As each sale is a complete and distinct offence, no man can be prosecuted under an indictment charging one offence of more than one illegal sale. This conclusion rests on reason as well as authority. The plainest principles of natural justice require that an accused’ charged with a single crime shall know the specific offence alleged against him, and not be confronted with evidence of more than one offence where, as here, only one is charged. If the State desires, to prosecute for two illegal sales, or for twenty illegal sales, made on one day and to one person, the way is open and the procedure plain, but the way is not to prove two separate offences where only a single offence is charged.
Each sale of liquor on a forbidden day is as separate and distinct an offence as an assault and battery or as a larceny. If a man should strike another at ten o’clock in the forenoon and again assault him at one o’clock in the afternoon, would any one contend that the State could, under a single indictment, prove both offences? Or, if Lebkovitz had stolen from the prosecuting witness five bottles of wine in the forenoon and ten in the afternoon of the same day, would it be *32seriously contended that both offences might be proved under an indictment charging only one ?
Liquor sellers are subject to the same laws as other lawbreakers, and no power, save that of the sovereign power of the State, has the right to annul, alter or suspend those laws, and it is because they are bound by those laws that the courts and the officers of the commonwealth must enforce the laws as they are written. No court has the authority to make a law applicable to one class of offenders; but courts and officers must deal with all offenders as the law commands, yielding their own individual judgments to the supreme rule of the State.
We are not dealing with a case where the offences are so mingled that there can be no severance. No such case is at our bar. There were in this case two entirely distinct and disconnected offences — distinct in themselves and separated by a clear and perceptible interval of time. Where the of-fences are so blended that a separation is impracticable, a different rule obtains; but here the offences are not blended, for a wide interval separates them, and there is not even a remote connection between them, save that they are members of the same general class and were committed on the same day. But while members of one general class, they are independent and distinct.
Time does not constitute an element of the offence, further than that the offence consists in selling on a forbidden day. Each sale on that day stands as one complete offence, subjecting the offender to the punishment prescribed by law. Not a case can be found in the books that applies the legal fiction that there are no fractions of a day to offences such as that with, which the appellant stands charged. The fiction was invented for an entirely different class of cases. It was said long since by Judge Stoky that, “ On the contrary, common sense and common justice equally sustain the propriety of allowing fractions of a day, whenever it will promote the purposes of substantial justice. Indeed, I know of no case, *33where the doctrine of relation, which is a mere fiction of law, is allowed to prevail, unless it be in furtherance and protection of rights, pro bono publico.” In the Matter of Richardson, .2 Story Rep. 571; Gibson v. Keyes, 112 Ind. 568.
It is said in the brief of the attorney general that “We think that the inconvenience of the doctrine announced by the court will be severely felt, particularly in liquor cases, for it is doing what is not done in any other case, excluding from the jury all .proof of the res gestee.” In this statement there are several errors. We do not lay down a rule that will exclude evidence of the res gestee. What we hold is, that where there are two distinct offences and only a single offence charged, the State must elect what one offence it will prosecute. Certainly, the res gestae of a complete offence is not proved by establishing a .disconnected and different offence. Argument can not make this proposition plainer. Our decision does not apply, nor does it profess to apply, to -cases where severance is impracticable, for it was made in a case where the work of separating the offences was easy and where the duty of the prosecutor was plain. Nor do we lay •down a rule for liquor cases not applicable to other cases; on the contrary, we adjudge that the same rule applies to all ■cases, and that it is the duty of public officers charged with the administration of justice to prosecute all offenders under the law as it comes from the law-making power. If it were true that the rule we announce will be “severely inconvenient it would, nevertheless, be our duty to declare the law as it exists. But it is not true that the rule we sanction leads to inconvenience not existing in other than liquor cases, for it is true, without exception, that, where the offences are disconnected and' distinct, proof of two offences can not be made where one only is charged. In all such cases, whatever be the class, the State must elect on what one offence a ■conviction will be asked. If we had ruled otherwise than we have done, we should defeat the leading and conspicuous *34purpose of the law, which is, to punish the liquor seller for each illegal sale. By the command of our Constitution, no man can be put in jeopardy twice for the same offence, and if many offences were tried under one indictment there would be a jeopardy on them all. It is easy to see what evil consequences would flow from such a rulte as the State contends for, and how effectually it would shield guilty men and thus thwart the plain purpose of the law. If many sales to the same man on the same day constitute, as the position of the prosecution tacitly assumes, one offence, then the offender may sell all day long to the same person and incur no greater penalty than if he made only a single sale. The law never intended such a result.
Filed Dec. 30, 1887.
Petition overruled.